Case 5:20-cv-00195-GW-KK Document 24 Filed 06/11/20 Page 1 of 1 Page ID #:64



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    CECIL EUGENE SHAW,                      Case No. EDCV 20-195-GW-KKx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14    HEMET TRUE VALUE, INC., et
        al.,
  15
                           Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
       Each party will bear its own attorneys’ fees and expenses.
  21
             IT IS SO ORDERED.
  22

  23
       Dated: June 11, 2020
  24
                                             _________________________________
  25
                                             HON. GEORGE H. WU,
  26                                         UNITED STATES DISTRICT JUDGE
  27

  28
